 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   PAUL LASLIE,                                    Civil No. 2:18-CV-01346-JCC

11            Plaintiff,

12            vs.                                     ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the

16   Commissioner’s final decision be reversed and remanded for further proceedings

17   pursuant to sentence four of 42 U.S.C. §405(g). Upon remand to the Commissioner of
18   Social Security, the Appeals Council will instruct the Administrative Law Judge (ALJ)
19
     to: (1) provide Plaintiff an opportunity for a new hearing; (2) reevaluate the opinion
20
     evidence in accordance with 20 C.F.R. § 404.1527 and § 416.927; (3) reassess Plaintiff’s
21
     residual functional capacity in accordance with Social Security Ruling (SSR) 96-8p; and,
22
     (4) if warranted, obtain supplemental vocational expert evidence or otherwise comply
23

24

     Page 1         ORDER - [2:18-CV-01346-JCC]
 1
     with SSR 00-4p to resolve apparent conflicts and articulate the resolution of any apparent
 2
     conflicts between the jobs identified and the Dictionary of Occupational Titles.
 3
              This case is reversed and remanded to the ALJ on the above grounds pursuant to
 4
     sentence four of 42 U.S.C. § 405(g). Upon proper presentation, this Court will consider
 5

 6   Plaintiff’s application for costs and attorney’s fees under 28 U.S.C. § 2412(d).

 7
              DATED this 19th day of April, 2019.
 8




                                         A
 9

10

11                                       John C. Coughenour
                                         UNITED STATES DISTRICT JUDGE
12

13
     Presented by:
14
     s/ Kathryn A. Miller
15   KATHRYN A. MILLER
     Special Assistant U.S. Attorney
16   Office of the General Counsel
     Social Security Administration
17   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
18   Telephone: (206) 615-2240
     Fax: (206) 615-2531
19   kathryn.a.miller@ssa.gov

20

21

22

23

24

     Page 2      ORDER - [2:18-CV-01346-JCC]
